        Case 2:21-cr-00060-APG-BNW Document 36 Filed 08/26/21 Page 1 of 3




 1   Rene L. Valladares
     Federal Public Defender
 2   State Bar No. 11479
     Erin Gettel
 3   Assistant Federal Public Defender
     411 E. Bonneville, Ste. 250
 4   Las Vegas, Nevada 89101
     (702) 388-6577
 5   Erin_Gettel@fd.org
 6
 7                          UNITED STATES DISTRICT COURT

 8                                DISTRICT OF NEVADA
 9
     United States of America,                    Case No. 2:21-cr-00060-APG-BNW
10
                   Plaintiff,                      Stipulation to Modify Bond (ECF
11
                                                                No. 29)
           v.
12
     James Greene,
13
                   Defendant.
14
15
16         One of the conditions of James Greene’s bond is that his travel is restricted

17   to Clark County.1 Section 3142(c)(3) of Title 18 of the United States Code gives

18   courts the authority to amend or impose additional or different conditions of

19   release at any time after consideration of the release factors under 18 U.S.C.

20   § 3142(g). After consulting with Pretrial Services Officer Emily McKillip, the

21   parties jointly stipulate that the section 3142(g) factors permit Greene’s bond to

22   be modified so that his travel is restricted to Clark County “unless as

23   preapproved by Pretrial Services.” Greene has not incurred violations of his bond

24   conditions. This modification will delegate appropriate discretion to the Pretrial

25
26
           1   ECF No. 29 at 4.
        Case 2:21-cr-00060-APG-BNW Document 36 Filed 08/26/21 Page 2 of 3




 1   Services officer to permit Greene to travel outside of Clark County without
 2   seeking court approval in each instance.
 3         DATED: August 25, 2021
 4   Rene L. Valladares                         Christopher Chiou
 5   Federal Public Defender                    Acting United States Attorney

 6
     By /s/ Erin Gettel /s/                     By /s/ Dan Cowhig /s/
 7   Erin Gettel                                Dan Cowhig
     Assistant Federal Public Defender          Assistant United States Attorney
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
                                                2
        Case 2:21-cr-00060-APG-BNW Document 36 Filed 08/26/21 Page 3 of 3




 1                         UNITED STATES DISTRICT COURT

 2                                DISTRICT OF NEVADA
 3
 4
     United States of America,                     Case No. 2:21-cr-00060-APG-BNW
 5
                  Plaintiff,
 6                                                  Order Granting Stipulation to
           v.                                              Modify Bond
 7
     James Greene,
 8
 9                Defendant.

10
11         Based on the pending stipulation of counsel, and good cause appearing
12   therefore after consideration of the factors under 18 U.S.C. § 3142(g), IT IS
13   HEREBY ORDERED that James Greene’s bond is modified as follows:
14   Travel: Travel is restricted to Clark County unless preapproved by Pretrial
15   Services.
16                       26
           DATED: August______, 2021
17                                                 __________________________
18                                                     Cam Ferenbach
                                                       United States Magistrate Judge
19
20
21
22
23
24
25
26
                                               3
